DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 08/27/2021 are acceptable.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 08/27/2021 has been considered.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (“Adusumilli”) US PG-Pub 2018/0068857.
Adusumilli discloses in Figs. 13-19 a semiconductor device, comprising: a first vertical transistor structure (element 1202) in a first device region on a substrate, wherein the first vertical transistor structure comprises a first plurality of fins (element 1216, ¶[0065]); a second vertical transistor structure (element 1204) in a second device region on the substrate, wherein the second vertical transistor structure comprises a second plurality of fins (element 1218, ¶[0065]); a plurality of first source/drain regions (element 1234, ¶[0071]) on upper portions of the first plurality of fins; a plurality of second source/drain regions (element 1236, ¶[0071]) on upper portions of the second plurality of fins; a plurality of first silicide portions (element 1504, ¶[0077]) on the plurality of first source/drain regions; a plurality of second silicide portions (element 1606, ¶[0079]) on the plurality of second source/drain regions; wherein the plurality of second silicide portions have a different composition ¶[0079]) than the plurality of first silicide portions ¶[0077]) – note that Adusumilli lists of elements that could be selected for the formation of the silicide portion and it is within the scope of the invention different compositions for the plurality of second silicide portions to have a different composition than the plurality of first silicide portions -- and wherein the first and second device regions respectively comprise n-type and p-type transistor regions ¶[0070]).  
Re claim 2, Adusumilli discloses a contact liner layer (element 1804) disposed on the first silicide portions; and a conductive layer (element 1904) disposed on the contact liner layer; wherein the contact liner layer is positioned between the conductive layer and the first silicide portions (Fig. 19).  
Re claim 3, Adusumilli discloses wherein a bottom surface of the contact liner layer (element 1804) contacts top surfaces of the first silicide portions (element 1504, Fig. 19).  
 Re claim 4, Adusumilli discloses an additional conductive layer (element 1906) disposed on the second silicide portions (element 1606, Fig. 19).  
Re claim 5, Adusumilli discloses wherein a bottom surface of the additional conductive layer (element 1906) contacts top surfaces of the second silicide portions (element 1606, Fig. 19).   
Re claim 6, Adusumilli discloses an additional contact liner layer (part of the resultant contact structure of the one or more conformally deposited contact liners discussed in ¶¶[0081-0082]), disposed adjacent the contact liner layer and the first silicide portions.  
Re claim 7, Adusumilli discloses wherein the contact liner layer and the additional contact liner layer comprise different materials from each other (¶¶[0081-0082]). 
Re claim 8, Adusumilli discloses wherein a portion of the contact liner layer is disposed on the additional contact liner layer (part of the resultant contact structure of the one or more conformally deposited contact liners discussed in ¶¶[0081-0082]).
7.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Lee”) US PG-Pub 2016/0197074.
Lee discloses in Figs. 4-27 a semiconductor device, comprising: a first vertical transistor structure in a first device region on a substrate, wherein the first vertical transistor structure comprises a first plurality of fins (element 27A/27B, Figs. 4-26); a second vertical transistor structure in a second device region on the substrate, wherein the second vertical transistor structure comprises a second plurality of fins (element 28A/28B, Figs. 4-21); a plurality of first source/drain regions (element 31, ¶[0122]) on upper portions of the first plurality of fins; a plurality of second source/drain regions (element 32, ¶[0123]) on upper portions of the second plurality of fins; a plurality of first silicide portions (element 71, Fig. 25) on the plurality of first source/drain regions; a plurality of second silicide portions (element 86, Fig. 26) on the plurality of second source/drain regions; wherein the plurality of second silicide portions have a different composition (abstract and ¶¶[0035 and 0041]) than the plurality of first silicide portions; and wherein the first and second device regions respectively comprise n-type and p-type transistor regions.  
Re claim 2, Lee discloses a contact liner layer (element 82) disposed on the first silicide portions; and a conductive layer (element 87) disposed on the contact liner layer; wherein the contact liner layer is positioned between the conductive layer and the first silicide portions (Fig. 27).  
Re claim 3, Lee discloses wherein a bottom surface of the contact liner layer contacts top surfaces of the first silicide portions (Fig. 27).  
 Re claim 4, Lee discloses an additional conductive layer (element 88) disposed on the second silicide portions (Fig. 27).  
Re claim 5, Lee discloses wherein a bottom surface of the additional conductive layer contacts top surfaces of the second silicide portions ( Fig. 27).   
Re claim 6, Lee discloses an additional contact liner layer (element 84), disposed adjacent the contact liner layer and the first silicide portions.  
Re claim 7, Lee discloses wherein the contact liner layer and the additional contact liner layer comprise different materials from each other (¶¶[0139]). 
Re claim 8, Lee  discloses wherein a portion of the contact liner layer is disposed on the additional contact liner layer (Fig. 27).
Re claim 9, Lee  discloses wherein the portion of the contact liner layer disposed on the additional contact liner layer is formed in a stepped shape (Fig. 27) 
Re claim 10, Lee  discloses wherein the additional contact liner layer comprises an L-shape (Fig. 27).
8.	Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli. 
Adusumilli discloses in Figs. 13-19 a semiconductor device, comprising: a first vertical transistor structure (element 1202) in a first device region on a substrate; a second vertical transistor structure (element 1204) in a second device region on the substrate; a plurality of first top source/drain regions (element 1234, ¶[0071]) on upper portions of the first vertical transistor structure; a plurality of second top source/drain regions (element 1236, ¶[0071]) on upper portions of the second vertical transistor structure; a plurality of first silicide portions (element 1504, ¶[0077]) on the plurality of first top source/drain regions; a plurality of second silicide portions (element 1606, ¶[0079]) on the plurality of second top source/drain regions; wherein the plurality of second silicide portions have a different composition (¶[0079]) than the plurality of first silicide portions (¶[0077]). Note that Adusumilli lists of elements that could be selected for the formation of the silicide portion and it is within the scope of the invention different compositions for the plurality of second silicide portions to have a different composition than the plurality of first silicide portions.
Re claim 12, Adusumilli discloses a contact liner layer (element 1804) disposed on the first silicide portions; and a conductive layer (element 1904) disposed on the contact liner layer; wherein the contact liner layer is positioned between the conductive layer and the first silicide portions (Fig. 19).  
Re claim 13, Adusumilli discloses wherein a bottom surface of the contact liner layer (element 1804) contacts top surfaces of the first silicide portions (element 1504, Fig. 19).  
 Re claim 14, Adusumilli discloses an additional conductive layer (element 1906) disposed on the second silicide portions (element 1606, Fig. 19).  
Re claim 15, Adusumilli discloses wherein a bottom surface of the additional conductive layer (element 1906) contacts top surfaces of the second silicide portions (element 1606, Fig. 19).   
Re claim 16, Adusumilli discloses an additional contact liner layer (part of the resultant contact structure of the one or more conformally deposited contact liners discussed in ¶¶[0081-0082]), disposed adjacent the contact liner layer and the first silicide portions.  
Re claim 17, Adusumilli discloses wherein the contact liner layer and the additional contact liner layer comprise different materials from each other (¶¶[0081-0082]). 
Re claim 18, Adusumilli discloses wherein a portion of the contact liner layer is disposed on the additional contact liner layer (part of the resultant contact structure of the one or more conformally deposited contact liners discussed in ¶¶[0081-0082]).
9.	Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee. 
Lee discloses in Figs. 4-27 a semiconductor device, comprising: a first vertical transistor structure in a first device region on a substrate; a second vertical transistor structure in a second device region on the substrate; a plurality of first top source/drain regions (element 31, ¶[0122]) on upper portions of the first vertical transistor structure; a plurality of second top source/drain regions (element 32, ¶[0123]) on upper portions of the second vertical transistor structure; a plurality of first silicide portions (element 71) on the plurality of first top source/drain regions; a plurality of second silicide portions (element 86) on the plurality of second top source/drain regions; wherein the plurality of second silicide portions have a different composition than the plurality of first silicide portions (abstract and ¶¶[0035 and 0041]). 
Re claim 12, Lee discloses a contact liner layer (element 82) disposed on the first silicide portions; and a conductive layer (element 87) disposed on the contact liner layer; wherein the contact liner layer is positioned between the conductive layer and the first silicide portions (Fig. 27).  
Re claim 13, Lee discloses wherein a bottom surface of the contact liner layer contacts top surfaces of the first silicide portions (Fig. 27).  
 Re claim 14, Lee discloses an additional conductive layer (element 88) disposed on the second silicide portions (Fig. 27).  
Re claim 15, Lee discloses wherein a bottom surface of the additional conductive layer contacts top surfaces of the second silicide portions (Fig. 27).   
Re claim 16, Lee discloses an additional contact liner layer (element 84), disposed adjacent the contact liner layer and the first silicide portions.  
Re claim 17, Lee discloses wherein the contact liner layer and the additional contact liner layer comprise different materials from each other (¶¶[0139]). 
Re claim 18, Lee discloses wherein a portion of the contact liner layer is disposed on the additional contact liner layer (Fig. 27).
Re claim 19, Lee  discloses wherein the portion of the contact liner layer disposed on the additional contact liner layer is formed in a stepped shape (Fig. 27) 
Re claim 20, Lee  discloses wherein the additional contact liner layer comprises an L-shape (Fig. 27). 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2018/0337260 discloses vertical FET with embedded metal contact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893